Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of October 2007 Commission File Number 1-15184 SADIA S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant's Name) Rua Fortunato Ferraz, 365 Vila Anastacio, Sao Paulo, SP 05093-901 Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F [
